UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



  Kohanna Soto,

                         Plaintiff,
                                                                      16-cv-6509 (AJN)
                  -v-
                                                                    OPINION & ORDER
  United States of America,

                         Defendant.



ALISON J. NATHAN, District Judge:


        This case arises out of an automobile accident between a vehicle driven by Plaintiff

Kohanna Soto and a postal truck driven by an employee of the United States Postal Service

("USPS"). Plaintiff brings suit against the United States pursuant to the Federal Tort Claims Act

("FTCA") seeking damages for personal injuries sustained in the accident. According to

Plaintiff, the accident and his resulting injuries were caused by the negligence of USPS

employee George Lett, the USPS parcel deliveryman who was operating the postal truck.

        The Court held a bench trial beginning on Octa ber 22, 2018, and now issues its findings

of fact and conclusions of law, as required by Rule 52(a) of the Federal Rules of Civil Procedure.

After careful consideration of the evidence before it, the parties' written submissions, the

arguments of counsel, and the applicable law, the Court concludes that both parties' negligence

caused the accident, and that Plaintiff is entitled to recover only a portion of the damages sought.

   I.      BACKGROUND

        Plaintiff filed the instant action on August 17, 2016. Dkt. No. 1. After several extensions

to the discovery schedule, discovery closed in July 2018. See Dkt. No. 40. On September 21,
2018, Plaintiff filed a motion in limine seeking to exclude the testimony of third-party witness

Aaron Bishop on the grounds that Plaintiff had been unable to depose Bishop due to his failure to

appear at two noticed depositions. See Dkt. No. 48. However, Plaintiff later withdrew his

objection to Bishop's trial testimony. See Dkt. No. 61. No other motions in limine were filed.

       In accordance with this Cami's individual practices for civil bench trials, the parties

submitted direct testimony by sworn affidavit prior to trial. Plaintiff submitted three affidavits:

(1) the direct testimony of Plaintiff Kohanna Soto; (2) the direct testimony of Grahme Fischer,

P.E., an expert engineer; and (3) the direct testimony of Dr. Jerry Lubliner, an expert orthopedist.

Dkt. No. 54, Ex. 2-4. Defendant submitted four affidavits: (1) the direct testimony of George

Lett, the driver of the USPS vehicle; (2) the direct testimony of Carl J. Gideon, the Chief

Compliance Officer and Claims Counsel of Country-Wide Insurance Company; (3) the direct

testimony of Neil S. Roth, M.D., an expert 01ihopedist; and (4), the direct testimony of David J.

Bizzak, an expe1i engineer. Dkt. Nos. 55-56. These affidavits were admitted into evidence at

trial as submitted, with the exception of Mr. Fischer's affidavit. During his trial testimony, Mr.

Fischer withdrew paragraphs 14, 16, and 18 of his affidavit, as well as the second and third

sentences of paragraph 17. See Tr. at 53-56. The affidavit was admitted into evidence with

those modifications. See id.

       During trial, the Court heard live testimony from the following witnesses: (1) Plaintiff;

(2) Mr. Lett; (3) Mr. Fischer; (4) Mr. Bizzak; (5) Dr. Roth; (6) Dr. Lubliner;(7) third-party

witness Aaron Bishop; and (8) Mr. Gideon. In addition, both parties submitted documentary

exhibits. Jointly, the parties submitted a copy of the "Claim for Damage, Injury or Death" that

Plaintiff submitted to the U.S. government following the accident, photographs taken by

Country-Wide Insurance, and medical records. See Dkt. No. 49. Plaintiff also moved into



                                                     2
evidence additional photographs and medical records. See id. Defendant submitted a Country-

Wide Insurance Automobile Accident Report and photographs attached to the affidavit of Mr.

Bizzak. See id.

           After the bench trial, the parties submitted updated proposed conclusions of fact and

conclusions oflaw. See Dkt. Nos. 70; 83; 84.

     II.       FINDINGS OF FACT 1

           The following section constitutes the Comt's Findings of Fact pursuant to Federal Rule

of Civil Procedure 52(a)(l ). The Findings of Fact are drawn from the witness testimony

submitted by affidavit, witness testimony given at trial, and the parties' trial exhibits.

               A. The April 8, 2013 Accident

                          1. Credibility Determinations

           Having heard testimony by Plaintiff, Mr. Lett, and Mr. Bishop concerning the facts

surrounding the accident, the Court makes the following credibility determinations.

           First, the Comt finds that Plaintiffs testimony lacked credibility. Plaintiff testified as

.follows:

           In order to get to the accident location, I drove from Bruckner Expressway to Hunts Point
           and ended up on Unionport Road. I travelled on Unionport Road to its intersection with
           East Tremont and stopped at a red light. After the light changed, I made a right turn on
           East Tremont and traveled in the right lane on East Tremont up until the accident
           occuned at the intersection of East Tremont and Purdy Street.. .. ! was traveling at
           approximately 25-30 miles per hour while driving on East Tremont and never changed
           speed .... ! continued to approach [the intersection] at 25-30 miles per hour and when I was
           about a car and a half distance away from the intersection, the post-office truck suddenly
           and without warning turned left and cut in front of me.

Dkt. No. 54-2 ~~ 8, 13-14. As an initial matter, there is ample evidence in the record that

Plaintiff was travelling faster than 30 miles per hour prior to the collision: the testimony of Mr.


           1
          To the extent that any finding of fact reflects a legal conclusion, it shall to that extent be deemed a
conclusion of law, and vice versa.

                                                                3
Lett and Mr. Bishop, the conclusions of both engineering expe1is, and the Country-Wide

Insurance Automobile Accident Report all indicate that Plaintiff was speeding.

       In addition, Plaintiffs version of events is directly contradicted by the testimony of Mr.

Bishop, a bystander who witnessed the collision. Mr. Bishop testified persuasively that he

observed Plaintiffs car leave a muffler shop on East Tremont Avenue travelling west, then make

a U-turn and return on the same road travelling east. See Tr. at 247-48. Mr. Bishop further

testified that Plaintiff was travelling faster than smrnunding traffic and appeared to increase his

speed as he approached the intersection where the accident occurred. See Tr. at 249; 260; 263.

The Court found Mr. Bishop's testimony to be credible and particularly persuasive because Mr.

Bishop has no interest in the outcome of this litigation. In light of this contradictory persuasive

evidence, the Court does not credit Plaintiffs testimony.

        On the other hand, the Court found Mr. Lett's testimony to be generally credible. Mr.

Lett testified that he was travelling westbound on East Purdy Avenue when he stopped at the

intersection of East Tremont Avenue and Purdy Street in preparation for making a left turn. See

Dkt. No. 55-1 ,i,i 9-12. Though he "had a clear view of the oncoming traffic," Mr. Lett did not

see Plaintiff until just prior to the collision, when he saw a car "that was traveling so fast that it

looked like a blur." Id. ,i,i 12; 15. Mr. Lett's testimony contained specific factual details, was

internally consistent, and was generally corroborated by the eyewitness account of Mr. Bishop

and the expe1i testimony of Mr. Bizzak.

        With respect to the expert testimony, the Court finds that Plaintiffs witness Mr. Fischer

was less credible than Defendant's witness Mr. Bizzak. First, at trial Mr. Fischer withdrew all

portions of his direct testimony that indicated that Plaintiff was not speeding prior to the collision

based on his review of an additional photograph of the accident site. See Tr. at 53-36. Despite



                                                       4
acknowledging that Plaintiff was speeding, Mr. Fischer maintained his position that "whether

Mr. Soto was traveling at 25-30 miles per hour, or at 35 miles per hour, or even at 50 miles per

hour, he still would have been unable to avoid the collision. The truck's action of cutting across

Soto's path did not provide Mr. Soto with enough time to alter the motion of his vehicle such

that a collision could have been avoided." Dkt. No. 54-3 at~ 24.

       The Court is unconvinced by this conclusion. At Mr. Bizzak points out, the

determination that Plaintiff could not have avoided the accident rests on the assumption that the

time required for Mr. Lett to travel from the start of his turn to the point of impact was 1.8

seconds, but Mr. Fischer's testimony does not indicate how he arrived at this number. See Dkt.

No. 56-2 ~ 41; Dkt. No. 54-3. Moreover, based on Mr. Bizzak's uncontested analysis of the skid

marks at the scene of the accident, Plaintiff stmied braking at least 40 feet from the point of

impact. See Dkt. No. 56-2 at 28. By Mr. Bizzak's analysis, the methodology of which was fully

explained in his direct testimony, Plaintiff would have been able to bring his car to a complete

stop by braking in approximately 38 feet if his starting speed had been 30 miles per hour. Id.    ~~


32-33. This conclusion, which the Court finds persuasive, directly contradicts Mr. Fischer's

unexplained determination that Plaintiff would not have been able to avoid the collision even if

he had been travelling at a slower speed. Thus, the Court does not credit Mr. Fischer's

testimony, but finds Mr. Bizzak's testimony to be credible.

                     2. Factual Determinations

       With the above credibility determinations in mind, the Court finds that the following

relevant facts concerning the accident have been established by a preponderance of the evidence.

       On April 8, 2013, a USPS vehicle operated by Mr. Lett collided with a 1998 Honda Civic

driven by Plaintiff at the intersection of East Tremont A venue and Purdy Street in the Bronx,



                                                     5
New York. Dkt. No. 49    11 8-9.   At the time of the collision, Mr. Lett was acting in the course of

his Government employment. Id.      18.   East Tremont Avenue is a two-way street with multiple

lanes of traffic in both directions. Dkt. No.54-215; Dkt. No. 55-118.

       The weather on April 8, 2013 in the Bronx was fine. Dkt. No. 54-217. At

approximately 12:00 p.m. on the day in question, Plaintiff approached the intersection travelling

eastbound on East Tremont Avenue, where the traffic light was green. Dkt. No. 54-21 11; Tr. at

249. Prior to the accident, Plaintiff was travelling at approximately 40-45 miles per hour, above

the speed limit of 30 miles per hour. Dkt. No. 56-2 13. Plaintiff was travelling faster than the

surrounding traffic, and he increased his speed as he approached the intersection. Tr. at 249;

260; 263.

       The collision occurred as Mr. Lett was making a left turn from East Tremont Avenue,

where he had been traveling westbound, onto Purdy Street. Dkt. No.49110. Mr. Lett stopped

in the intersection before making his left turn and looked straight ahead toward oncoming traffic.

Tr. at 115. Mr. Lett did not see Plaintiffs vehicle until after he already entered his turn. Dkt.

No. 55-1115. Approximately 40 feet from the site of the collision, Plaintiff applied his brakes

and began to skid. Dkt. No. 56-213. Thereafter, Plaintiffs automobile collided with the

passenger side of the USPS postal truck in the intersection. Id. Had Plaintiff been travelling at

or below the speed limit of 30 miles per hour, he would have been able to avoid the collision. Id.

            B. Plaintiff's Injuries

                     1. Credibility Determinations

       As discussed above, Plaintiffs credibility as to the facts surrounding the accident was

significantly undermined by directly contradictory evidence. The Court similarly discounts

Plaintiffs testimony concerning his subjective experience of his injuries based on the conclusion



                                                      6
that Plaintiff is not a credible witness. For example, though Plaintiff testified that he experiences

constant back pain which affects his daily life, see Dkt. No. 54-2 ~ 27, this testimony was

undermined by expe1t witness Dr. Roth, who explained persuasively his conclusion that Plaintiff

"made deliberate attempts to exaggerate his low back symptoms," Dkt. No. 56-1               ~   43.

           In general, the Court finds that both medical experts were credible. However, while Dr.

Roth's analysis relied in large pmt on independent observations and medical tests, Dr. Lubliner's

testimony includes many statements regarding Plaintiffs own assessment of pain. See generally

Dkt. No. 54-4 (stating, for example, that Plaintiff "reported that he cannot do heavy lifting, he

cmmot sit for long period of time, and he cannot drive for long period of time"). Because the

Court finds Plaintiff to be not a credible witness, to the extent that Dr. Lubliner's testimony relies

on Plaintiffs statements, the Comt declines to credit that testimony.

                            2. Factual Determinations

           In light of the foregoing credibility determinations, the Court finds that the following

facts have been established by a preponderance of the evidence.

           On April 8, 2013, Plaintiff was taken to Jacobi Medical Center via ambulance, Dkt. No.

49   ~   13, where he was treated for traumatic acute injuries to his right femur and left wrist, Dkt.

No. 54-2     ~   18; Dkt. No. 54-4 ~ 6. At Jacobi Medical Center, Plaintiff was diagnosed with a

femoral shaft fracture, which required surgery. Dkt. No. 54-4 ~ 8. The surgery involved a

procedure known as open reduction internal fixation, which means that a rod was inse1ted into

Plaintiffs led. Id.     ~   8. In addition, hospital records indicate that Plaintiff also experienced a

nondisplaced fracture of the ulnar styloid, a bone in the wrist. Id.       ~   6. Plaintiff was discharged

from the hospital on April 15, 2013. Id.~ 9. Thereafter, Plaintiff underwent physical therapy for

several months. Dkt. No. 56-1         ~   21. Plaintiffs leg was in a cast for approximately six months,



                                                            7
he used a walker for about four to six months, and he had limited mobility for approximately one

year. Id.    ~   20.

           As of May 1, 2018, Plaintiffs injuries from the accident had fully healed. Dkt. No. 56-1

~i[ 4, 52, 62. Plaintiffs range of motion in his right hip, right knee, left wrist, and lumbar spine

were normal. Id.       ~~   39-52. Though Plaintiff does have a minor leg length discrepancy, this

discrepancy does not affect his quality of life. Id.     ~~   49-50. Similarly, Plaintiff exhibits

heterotopic ossification in his right hip, but this ossification does not require any treatment and

should not impact Plaintiffs range of motion. Id.        ~~   53-58.

    III.         CONCLUSIONS OF LAW

                 A. LegalStandards

           Under the FTCA, the United States is liable for "personal injury or death cause by the

negligent or wrongful act or omission of any employee of the Government while acting within

the scope of his office or employment, under circumstances where the United States, if a private

person, would be liable to the claimant in accordance with the law of the place where the act or

omission occurred." 28 U.S.C. § 1346(b)(l). Accordingly, New York law governs this FTCA

action. See, e.g., Makarova v. United States, 201 F.3d 110, 114 (2d Cir.) ("Under the FTCA,

comts are bound to apply the law of the state ... where the accident occurred.").

           To establish negligence under New York law, a plaintiff must show "(1) the existence of

a duty on defendant's part as to plaintiff; (2) a breach of this duty; and (3) injury to the plaintiff

as a result thereof." Caronia v. Philip Morris USA, Inc., 715 F.3d 417, 428 (2d Cir.2013)

(quoting Akins v. Glens Falls City Sch. Dist., 424 N.E.2d 531 (N.Y. 1981)). Per New York's

comparative negligence statute, a plaintiffs own contributory negligence does not bar recovery,

but "the amount of damages otherwise recoverable [is] diminished in the proportion which the



                                                          8
culpable conduct attributable to the claimant. .. bears to the culpable conduct which caused the

damages." N.Y. C.P.L.R. 1411. In other words, New York has adopted a "pure comparative

negligence model." 0 'Brian v. Jvfarriot Intern., Inc., No. 04-CV-3369(VVP), 2006 WL 1806567

at* 1 (E.D.N.Y. June 29, 2006).

       New York courts have determined that a violation of the New York Vehicle and Traffic

Law ("YTL") constitutes negligence per se. See, e.g., Packer v. A1irasola, 681 N.Y.S.2d 559

(N.Y. App. Div. 1998). Several provisions of the YTL are relevant to the Court's decision here.

Under YTL§ 1141, "[t]he driver of a vehicle intending to turn to the left within an intersection

or into an alley, private road, or driveway shall yield the right of way to any vehicle approaching

from the opposite direction which is within the intersection or so close as to constitute an

immediate hazard." N.Y. Yeh. & Traf. Law§ 1141. YTL§ l l 80(a) provides that "[n]o person

shall drive a vehicle at a speed greater than in reasonable and prudent under the conditions and

having regard to the actual and potential hazards then existing." N.Y. Yeh. & Traf. Law§

l 180(a). Subsection (e) ofVTL § 1180 further provides that "[t]he driver of every vehicle shall,

consistent with the requirements of subdivision ( a) of this section, drive at an appropriate

reduced speed when approaching and crossing an intersection." N.Y. Veh. & Traf. Law§

1180(e ). Finally, per YTL § 1111 (a)(l ), vehicular traffic "facing a steady circular green signal

may proceed straight through or turn right or left," but must "yield the right of way to other

traffic lawfully within the intersection." N.Y. Yeh. & Traf. Law§ 111 l(a)(l).

        Courts applying New York law have also aiiiculated several additional principles that

bear on the potential negligence of drivers involved in a traffic accident. First, "a driver is

required to see that which through proper use of his or her senses he or she should have seen."

Allison v. Rite Aid Corp., 812 F. Supp. 2d 565, 570 (S.D.N.Y. 2011) (quoting Vainer v. DiSalvo,



                                                      9
914 N.Y.S. 2d 236 (N.Y. App. Div. 2010). In addition, "a driver who has the right-of-way is

entitled to anticipate that the other motorist will obey the traffic law requiring him or her to

yield." Vainer, 914 N.Y.2d at 236. Neve1iheless, a driver with the right-of-way "has a duty to

use reasonable care to avoid a collision." Maliza v. Puerto-Rican Transp. Corp., 854 N.Y.S. 2d

763, 765 (N.Y. App. Div. 2008). Finally, "there can be more than one proximate cause of an

accident." Cooley v. Urban, 767 N.Y.S.2d 546, 546 (N.Y. App. Div. 2003).

            B. Liability of Plaintiff and George Lett

        The Court concludes that, under New York law, both parties were negligent, and the

negligence of both contributed to the accident. First, the Court finds by a preponderance of the

evidence that Mr. Lett failed to exercise reasonable care in turning left, and that this failure was a

proximate cause of the accident. There is no dispute that Mr. Lett had a duty to "yield the right

of way to any vehicle approaching from the opposite direction which is within the intersection or

so close as to constitute an immediate hazard." N. Y. Veh. & Traf. Law § 1141. (emphasis

added). Based on the facts found above, the Court concludes that Mr. Lett failed to do so, which

constitutes negligence per se. See Yelder v. Walters, 883 N.Y.S. 2d 290,292 (N.Y. App. Div.

2009) ("[T]he undisputed fact that plaintiff was unable to drive through the intersection without

being struck by defendant's vehicle is compelling evidence of the immediate hazard created by

defendant's vehicle as it approached the intersection.") (quoting Le Claire v. Pratt, 704 N.Y.S.

2d 354, 355 (N.Y. App. Div. 2000)). The Court also finds that this failure was a "substantial"

cause of the collision, and therefore was a proximate cause of Plaintiff's injuries. Derdiarian v.

Felix Contr. Corp., 414 N.E.2d 666,670 (N.Y. 1980).

        However, New York law recognizes that an accident can have more than one proximate

cause. See Cooley, 767 N.Y.S.2d at 546. Plaintiff, too, violated a duty by failing to exercise



                                                      10
reasonable care to reduce his speed to an appropriate rate and to avoid a collision. In the factual

circumstances of this case, this failure was also a proximate cause of the accident because the

speed Plaintiff was travelling was a substantial causative factor of the crash.

        For these reasons, though Plaintiff has established by a preponderance of the evidence

both that Mr. Lett was negligent and that his negligence caused Plaintiffs injuries, the Court

finds that Plaintiffs negligence was also a proximate cause of the collision. Thus, Plaintiffs

recovery will be limited to a portion of total damages found by the Court.

            C. Apportionment of Liability

        The Comi turns now to the question of apportionment of liability. In apportioning fault

for the accident, the Court "will consider the duties owed by each of [the] parties and the

question of whether the conduct of that pmiy deviated from the duty that he owed, and weigh the

relative degree of fault of each, expressed as a percentage of the total fault of both drivers."

Saint v. United States, 483 F.Supp.2d 267,279 (E.D.N.Y. 2007).

        With respect to Mr. Lett's share of the responsibility, the Comi notes that it is the duty of

a driver turning left to yield to a straightaway driver, who has the right of way. It is worth noting

that, had there been no evidence of Plaintiffs speeding, Mr. Lett would be deemed entirely at

fault for the collision under New York law. See Jvlaloney v. Niewender, 812 N.Y.S.2d 585, 586

(N. Y. App. Div. 2006). Here, although Plaintiff was speeding, Mr. Lett nevertheless had the

duty to "see that which through proper use of his ... senses he ... should have seen" and proceed to

turn only when no automobile was so close as to constitute a hazard. Allison, 812 F. Supp. 2d at

570. Moreover, Mr. Lett has no explanation for his inability to see Plaintiff before deciding to

turn left. Accordingly, Mr. Lett is substantially liable for the collision.




                                                      11
          On the other hand, the Court also finds that Plaintiff deviated from the standard of

reasonable care to a significant degree. Importantly, Plaintiff was travelling at least 10 miles per

hour above the speed limit and did not moderate his speed when approaching the intersection.

Though the weather was fine and Plaintiff's speed was not exceedingly high, Plaintiff was

travelling on multi-lane street with other vehicles and had a duty to use reasonable care to avoid

a collision. Cox v. Nunez, 805 N.Y.S.2d 604, 605 (N.Y. App. Div. 2005) ("A driver with the

right-of-way has a duty to use reasonable care to avoid a collision."). In addition, there is

evidence that had Plaintiff been travelling at or below the speed limit, the accident could have

been avoided. Thus, the Court concludes that Plaintiff is significantly responsible for the

accident, though to a slightly lesser extent than is Mr. Lett.

          Based on the above analysis, the Court apportions liability for the collision as follows:

Plaintiff is 40% responsible, and Mr. Lett is 60% responsible.

    IV.       DAMAGES

          Under New York law, damages in personal injury actions "are compensatory in nature,

the measure of which consists of pain and suffering, mental suffering and anguish, loss of

earnings, reasonable cost of medical treatment, physical disability and the permanence thereof,

and other expenses incurred because of the injury." Homen v. United States, No. 00-cv-

3883(RWS), 2002 WL 844347, at *6 (S.D.N.Y. May 7, 2002). Plaintiff bears the burden of

proof to present to the Court "a proper basis for ascertaining the damages he seeks to recover."

Yarrow v. United States, 309 F. Supp. 922, 931 (S.D.N.Y. 1970). The Comi can look to New

York state "[i]ury verdicts and judicial opinions approving or disapproving them" as guidance in

determining an appropriate award. J..1artell v. Boardwalk Enters., Inc., 748 F.2d 740, 750 (2d

Cir. 1984).



                                                       12
        Plaintiff requests an award of $1 million in damages for past and future pain and

suffering. However, as discussed above, Plaintiff has not shown by a preponderance of the

evidence that the injuries he sustained in the accident continue to cause him pain. Accordingly,

the Court will award damages for past pain and suffering only. It is undisputed that Plaintiff

suffered a fractured femur that required open reduction internal fixation surgery-in other words,

a metal rod was inse1ied into Plaintiffs leg to support the fractured bone. The Comi also finds

that Plaintiffs wrist was fractured in the accident. Plaintiffs testimony, corroborated by medical

records, demonstrates that Plaintiffs leg was in a cast for approximately six months, during

which time he had limited mobility and required assistance to perform basic tasks.

        Based on these facts and considering comparable cases, the Court determines that

Plaintiff would be entitled to $150,000 for past pain and suffering. See, e.g., Vasquez v. City of

New York, 748 N.Y.S.2d 140 (N.Y. App. Div. 2002) (approving award of $250,000 for past pain

and suffering for fractured tibia and fibia and a tear of the interosseous membrane, which

required open reduction internal fixation surgery); Ridz v. New York City Tr. Auth., 843 N.Y.S.2d

40 (N. Y. App. Div. 2007) (reducing award for past pain and suffering where plaintiff fractured

her ankle and required open reduction internal fixation surgery to $100,000, by stipulation);

Lowenstein v. Normandy Group, LLC, 859 N.Y.S.2d 29 (N.Y. App. Div. 2008) (approving

award of $300,000 for past pain and suffering where plaintiff suffered an ankle and shoulder

fracture, the first of which required surgery, and was unable to return to work for 18 months).

   V.      CONCLUSION

        The Court finds that Plaintiff has proven by a preponderance of the credible evidence that

the automobile accident that occurred on April 8, 2013, was caused by the negligence of both

drivers. Specifically, the Court concludes that Plaintiff is 40% responsible for the collision, and



                                                     13
Defendant is 60% responsible. By this apportionment, Plaintiff is entitled to damages in the

amount of $90,000. 2

       The Clerk of the Comi is respectfully directed to enter judgment in favor of Plaintiff for

$90,000.


       SO ORDERED.




                                                                       ALISON J. NATHAN
                                                                     United States District Judge




       2
           Under the FTCA, the United States is not liable for pre-judgment interest. See 28 U.S.C.A. § 2674.

                                                             14
